Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims 1, 2, 4, 6, 9, and 10 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  the term “an” in the phrase “…, whether an first animal of a rare species…” should be “a” in the 12th limitation of claim 1 and the 3rd limitation of claims 9 and 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receive an input of an evaluation target region;  
transmit the input; and 
display information regarding a display screen received, and 
receive and accept the evaluation target region; 
determine a land use type of the evaluation target region based on vegetation of the evaluation target region;
determine, by referring to a habitat information database that stores animal habitat information in each region, whether an first animal of an animal rare species to be protected inhabits in the received evaluation target region; 
calculate a first value which corresponds to a breeding cost and a management cost of the first animal in a case of determining that the first animal inhabits in the received evaluation target region;
calculate a second value which corresponds to a breeding cost an a management cost of a second animal of a normal species in a case of determining that the first animal does not inhabit in the received evaluation target region;
calculate a third value by multiplying an area of the vegetation of the evaluation target region with a cost for the vegetation of the evaluation target region;
generate a display screen in which the first value or the second value is the calculated animal-derived value and the evaluation target region are displayed in association with the evaluation target and the third value; and 
transmit the information regarding the generated display screen.  
The invention is directed towards the abstract idea of cost assessment for the conservation of flora/fauna species conservation, which corresponds to “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” as it is directed towards steps that can be performed by a human through the aid of pen and paper by having a first human write down and provide information about a target location to be evaluated and having a second human review the information, compare the received information against stored/known information about the location, and providing an assessment back to the first user, such as, but not limited to cost.
Although, one may argue that the claimed invention does not seek to “tie up” the exception because of the claimed invention’s narrow scope, the Examiner asserts that clever draftsmanship of further narrowing the abstract idea does not change the fact that the invention is still directed towards an abstract idea.  Here, the claimed invention is directed towards a similar scenario because the claimed invention is narrowing the abstract idea of cost assessment for the conservation of flora/fauna species conservation, specifically, calculating the breeding and management cost of flora and fauna species, i.e. the claimed invention is merely implementing business practices and implementing them in a computer environment that is comprised of generic computing devices to perform generic functions, or, more specifically, applies them in the aforementioned activities that are known in the technical field of cost assessment for the conservation of flora/fauna species conservation.  
The CAFC stated the following in Electric Power Group, LLC v Alstom S.A.:
“Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).”

Also, in BuySafe, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Mryiad by the court for this position.  Also stated in BuySafe is 
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.”

See also OIP Techs., 788 F3.d at 1362-63, stating:
“Lastly, although the claims limit the abstract idea to a particular environment that does not make the claims any less abstract for the step 1 analysis.”

Again, the Examiner would like to reiterate that this is a rejection under 35 USC 101 and not a rejection under 35 USC 102/103.
The limitations of:
receive an input of an evaluation target region;  
transmit the input; and 
display information regarding a display screen received, and 
receive and accept the evaluation target region; 
determine a land use type of the evaluation target region based on vegetation of the evaluation target region;
determine, by referring to a habitat information database that stores animal habitat information in each region, whether an first animal of an animal rare species to be protected inhabits in the received evaluation target region; 
calculate a first value which corresponds to a breeding cost and a management cost of the first animal in a case of determining that the first animal inhabits in the received evaluation target region;
calculate a second value which corresponds to a breeding cost and a management cost of a second animal of a normal species in a case of determining that the first animal does not inhabit in the received evaluation target region;
calculate a third value by multiplying an area of the vegetation of the evaluation target region with a cost for the vegetation of the evaluation target region;
generate a display screen in which the first value or the second value is the calculated animal-derived value and the evaluation target region are displayed in association with the evaluation target and the third value; and 
transmit the information regarding the generated display screen, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium in the context of this claim encompasses users collecting cost information regarding the breeding and management of fauna/flora, e.g., endangered and non-endangered species, and making the results of the cost analysis available, e.g., displaying the results of the mathematical calculation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium to communicate and display information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. writing down information about a location, comparing received written information against known written information about the location, performing a assessment (such as, but not limited to, a cost assessment), and providing the results of the assessment, in the steps are recited at a high-level of generality (i.e., as a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of communicating and displaying information (See MPEP 2106.05(g) while also reciting that the a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium. 
The Examiner asserts that the claimed invention does not further or improve upon the technology or the technical field as merely having a general-purpose device to perform the steps of the abstract idea is nothing more than having the general-purpose device perform the insignificant extra solution activities, as well as activities that can be performed by a human using pen and, which results in the claimed invention not amounting to being “significantly more” than the judicial exception.  The Examiner further notes that the decision of DDR Holdings does not apply as, unlike DDR Holdings, the claimed invention is not “deeply rooted in the technology” since: 1.) humans can perform mathematical calculations using pen and paper, e.g., gathering the necessary information pertaining to the specifics of the cost assessment for the conservation of flora/fauna species conservation; and 2.) the steps of the abstract idea do not change, alter, or improve upon how the technology, i.e. the computing device, fundamentally functions.  The invention further fails to improve upon the technical field (cost assessment for the conservation of flora/fauna species conservation) because merely using the general-purpose device to perform the insignificant extra solution activities of the cost assessment for the conservation of flora/fauna species conservation and that such use of the technology has been held to not be an “inventive concept” as the general-purpose device is being used for the very purpose that such device are known to be used for, e.g. more efficient, faster, more cost-efficient, and etc.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Further still, unlike Enfish where the claims were directed to a specific improvement to the computer’s functionality at the time of the invention and where Enfish explicitly defined the specific improvements along with the technical aspects of the improvements to demonstrate the improvements to existing technology, the Examiner asserts that the instant invention does not.  In order to determine whether the claimed invention is directed towards an abstract idea and/or that it is “significantly more” than the abstract idea, Alice stated that the following considerations must be taken into account before making this determination.  Specifically, in Enfish, LLC v Microsoft Corporation, Fiserv, Inc., Intuit, Inc., Sage Software, Inc., Jack Henry & Associates, Inc. the courts stated the following:
“We do not read Alice to broadly hold that all improvements in computer-related technology are inherently abstract and, therefore, must be considered at step two. Indeed, some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as a chip architecture, an LED display, and the like. Nor do we think that claims directed to software, as opposed to hardware, are inherently abstract and therefore only properly analyzed at the second step of the Alice analysis. Software can make non-abstract improvements to computer technology just as hardware improvements can, and sometimes the improvements can be accomplished through either route. We thus see no reason to conclude that all claims directed to improvements in computer-related technology, including those directed to software, are abstract and necessarily analyzed at the second step of Alice, nor do we believe that Alice so directs. Therefore, we find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea, even at the first step of the Alice analysis.”

“For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. … In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.”

(Page 11)

Enfish provided a background on the state of the art, at the time of the invention, in the technology, namely, with regards to the management of information in a computer database.  This served as reference material in order to identify the improvement or, more specifically, establish that the claimed invention of Enfish was deeply rooted in the technology and was seeking to remedy a problem that arose from the technology.  That is to say, Enfish provided a background explanation with regards to the state of the art to establish the flaws that arose from data management and demonstrated that the inventive concept of Enfish laid with the improvement of this technology.  It was established in Enfish that the claimed invention did not contain an abstract idea because it was not directed towards a fundamental economic practice, a method of organizing human activities, an idea of itself, or mathematical relationships/formulas because the inventive concept was directed towards the improvement of the technology, specifically, i.e. although the invention was directed towards the organization of information the invention of Enfish was not simply relying on or applying well-understood, routine, and conventional concepts known in the technical field or describing the use of generic devices and technologies to perform an abstract idea, but was, in fact, directed and seeking to improve upon the technology by addressing issues known in the technology.  This was further made evident by the disclosure presented in the specification of Enfish, which the courts stated the following:
“The patents teach that multiple benefits flow from this design. First, the patents disclose an indexing technique that allows for faster searching of data than would be possible with the relational model. See, e.g., ’604 patent, col. 1 ll. 55–59; id. at col. 2 l. 66–col. 3 l. 6. Second, the patents teach that the self-referential model allows for more effective storage of data other than structured text, such as images and unstructured text. See, e.g., ’604 patent, col. 2 ll. 16–22; col. 2 ll. 46–52.”

(Page 7)

“Finally, the patents teach that the self-referential model allows more flexibility in configuring the database. See, e.g., ’604 patent, col. 2 ll. 27–29. In particular, whereas deployment of a relational database often involves extensive modeling and configuration of the various tables and relationships in advance of launching the database, Enfish argues that the self-referential database can be launched without such tasks and instead configured on-the-fly. See Oral Argument at 1:00–2:15 http://oralarguments.cafc.ucsourts.gov/default.aspx?fl=20 15-1244.mp3; see also ’604 patent, col. 7 ll. 10–22. For instance, the database could be launched with no or only minimal column definitions.”

(Page 7)

Here, the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self-referential table for a computer database. … (“The present invention improves upon prior art information search and retrieval systems by employing a flexible, selfreferential table to store data.”)

(Pages 14 – 15)

The specification also teaches that the self-referential table functions differently than conventional database structures. According to the specification, traditional databases, such as “those that follow the relational model and those that follow the object oriented model,” ’604 patent, col. 1 ll. 37–40, are inferior to the claimed invention. While “[t]he structural requirements of current databases require a programmer to predefine a structure and subsequent [data] entry must conform to that structure,” id. at col. 2 ll. 10–13, the “database of the present invention does not require a programmer to preconfigure a structure to which a user must adapt data entry.” Id. at col 2 ll. 27–29. Moreover, our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. See id. at col 2 ll. 23–27; see also Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513–14 (Fed. Cir. 2015) (finding that a specification’s disparagement of the prior art is relevant to determine the scope of the invention).

(Page 15)

In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions to carry out the insignificant extra solution activities in the technical field of cost assessment for the conservation of flora/fauna species conservation, as well as activities that a human can perform using pen and paper, due to the benefits that computing devices provided, i.e. faster, more efficient, and etc..  The courts further stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”

(Page 10)

“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”

(Pages 16 – 17)

“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”

(Page 18)

Consequently, the Examiner asserts that the claimed invention is, in fact, more closely directed related to the decision of, inter alia, TLI Communications, LLC v AV Automotive, LLC, in that the claimed invention is merely relying on the use of a generic computing device to perform the abstract idea of cost assessment for the conservation of flora/fauna species conservation.  As was done in TLI Communications, the Examiner refers to the specification to determine whether the claimed invention amounts to “significantly more” or whether the claimed invention is directed towards the improvement of the technological arts.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There is no “inventive concept” in the claimed invention's use of a general-purpose computing devices to perform the activities used in the technical field, in this case, cost assessment for the conservation of flora/fauna species conservation.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium to perform the steps of:
receive an input of an evaluation target region;  
transmit the input; and 
display information regarding a display screen received, and 
receive and accept the evaluation target region; 
determine a land use type of the evaluation target region based on vegetation of the evaluation target region;
determine, by referring to a habitat information database that stores animal habitat information in each region, whether an first animal of an animal rare species to be protected inhabits in the received evaluation target region; 
calculate a first value which corresponds to a breeding cost and a management cost of the first animal in a case of determining that the first animal inhabits in the received evaluation target region;
calculate a second value which corresponds to a breeding cost an a management cost of a second animal of a normal species in a case of determining that the first animal does not inhabit in the received evaluation target region;
calculate a third value by multiplying an area of the vegetation of the evaluation target region with a cost for the vegetation of the evaluation target region;
generate a display screen in which the first value or the second value is the calculated animal-derived value and the evaluation target region are displayed in association with the evaluation target and the third value; and 
transmit the information regarding the generated display screen, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2 – 8 are directed towards referring to stored information and performing mathematical operations, as well as displaying or providing information, such as a map or graph, based on the assessment, information retrieval, and mathematical operation. 
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for assessing a land development and conservation project.  Accordingly, the claims are not patent eligible.
Response to Arguments
Applicant's arguments filed 12/8/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided under 35 USC 101 and why.  The applicant’s arguments are directed towards newly amended limitations and are, therefore, also considered moot.  Regardless, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Center for Natural Lands Managmeent for the Environmental Protection Agency (Natural Lands Management Cost Analysis; Wilcove et al. (Management Costs for Endangered Species); Barbosa et al. (How much does it cost to save a species from extinction Costs and rewards of conserving the Lear's macaw); Leslie Kaufman (Zoos’ Bitter Choice_ To Save Some Species, Letting Others Die); Donella Meadows (Ten Reasons to Wonder About the Cost of Saving Species); Shogren (Economics and the Endangered Species Act); Scott et al. (Recovery of imperiled species under the Endangered Species Act the need for a new approach); Linus Y. Chen (Cost Savings from Properly Managing Endangered Species Habitats) – which are directed towards the analysis of preservation costs for endangered species
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/14/2022